NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           30-JUN-2021
                                           12:46 PM
                                           Dkt. 36 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

    HAWAII FIRST FEDERAL CREDIT UNION, a federal corporation,
 Plaintiff-Appellee, v. SHARON LYNN LANDRY, Defendant-Appellant,
           and DOE DEFENDANTS 1-10, Defendant-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 18-1-0169)


                     ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Fujise and Wadsworth, JJ.)
          Upon review of the record, it appears that:
          (1) On March 15, 2019, self-represented Defendant-
Appellant Sharon Lynn Landry (Landry) filed the notice of appeal;
          (2) On May 14, 2019, the circuit court clerk filed the
record on appeal, and the appellate clerk notified Landry of the
deadlines to file the statement of jurisdiction and opening
brief;
          (3) Landry failed to file either document or request an
extension of time, and the appellate clerk entered a default
notice;
          (4) On May 28, 2020, the court struck the default
notice and extended the deadline for the statement of
jurisdiction and opening brief to June 29, 2020, because a
bankruptcy stay was in effect when the record on appeal was filed
and when the appellate clerk entered the default notice;
          (5) On June 24, 2020, Plaintiff-Appellee Hawaii First
Federal Credit Union (Hawaii First) filed a notice of bankruptcy,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

indicating Landry filed another bankruptcy petition on June 14,
2020, which stayed the appeal under 11 U.S.C. § 362(a) (2010) and
Hawai#i Rules of Appellate Procedure (HRAP) Rule 54(c);
           (6) On December 11, 2020, Hawaii First filed a notice
indicating the bankruptcy court dismissed Landry's second
bankruptcy case on December 7, 2020;
           (7) Under HRAP Rule 54(a), which is self-executing, if
a bankruptcy stay ends and the record on appeal has been filed
but briefing has not been completed, then the provisions in HRAP
Rules 28 through 30 shall apply as if the bankruptcy stay
termination date "is the filing date of the last appropriate
document." HRAP Rule 54(a). Here, because the opening brief has
not been filed, it became due within forty days after the
bankruptcy terminated on December 7, 2020, which would have been
January 19, 2021. See HRAP Rules 26(a), 28(b), 54(a);
           (8) Landry did not file the statement of jurisdiction
or opening brief, or request an extension of time;
           (9) On June 17, 2021, the appellate clerk entered a
default notice informing Landry that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on June 28, 2021,
for appropriate action, which could include dismissal of the
appeal, under HRAP Rules 12.1(e) and 30, and Landry may request
relief from default by motion; and
           (10) Landry took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, June 30, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2